DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 04/08/2020 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-12 are pending in the present application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. Claim 1 recited a processor-implemented method, comprising: 
providing a user interface to generate a causal diagram for a received user requirement of an electricity value ecosystem; identifying a plurality of agents in the causal diagram, wherein the plurality of agents comprise a primary agent and one or more secondary agents interconnected with a plurality of edges to depict interdependencies between the plurality of agents; performing at least one of:
(a) determining, using an agent based modeling approach, a plurality of processes associated with the plurality of edges and a plurality of models and processes for the plurality of agents, if corresponding models are present in a repository; or
(b) generating one or more models if the corresponding models are absent in the repository, wherein the one or more models are generated based on dependencies and 
	With the broadest reasonable interpretation of the claimed invention, the cited features are related to a mathematical model of agents in order to generate a process to configure and analyze processes and process evaluation.  The claim cited multiple models wherein each represents a set of process variables as process agent in a defined causal diagram.   It is related a mathematical concept in defining the process requirements and implementing the process model for various configurations.  The modeling process is not well integrated into a real and practical application in order to generate a true, useful and practical solution for desire performances.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited elements in the claim are well-known, understood and convention in the art of agent based model.  
Claim 2 cited the processor implemented method of claim 1, wherein one or more steps of each process associated with both of the plurality of agents and the plurality of edges are executed in accordance with one or more predefined analytical tools.  It is related to data 
 	Claim 3 recited the processor implemented method of claim 1, wherein the one or more constraints for refining the causal diagram include geography, market, network of interest or combinations thereof.  This related to features in the causal diagram.  It does not generate a practical solution or useful application to subject matter eligibility.  It is nonstatutory subject matter. 
Claim 4 recited the processor implemented method of claim 1, wherein the impact of variation in the default values of the one or more properties of the plurality of agents is determined based on a topological sorted list of the plurality of agents identified in the refined causal diagram.  This related to agent design in the causal diagram.  It is nonstatutory subject matter for the reasons as set in the 101 rejection. 	 
Claim 5 cited a system, comprising: one or more data storage devices operatively coupled to one or more hardware processors and configured to store instructions configured for execution via the one or more hardware processors to:
provide a user interface to generate a causal diagram for a received user requirement of an electricity value ecosystem;
identify a plurality of agents in the causal diagram, wherein the plurality of agents comprise a primary agent and one or more secondary agents interconnected with a plurality of edges to depict interdependencies between the plurality of agents;
perform at least one of: (a) determining, using an agent based modeling approach, a plurality of processes associated with the plurality of edges and a plurality of models and processes for the plurality of agents, if corresponding models are present in a repository; or (6) 
execute the plurality of processes associated with the refined causal diagram to provide a first set of outputs in accordance with the user requirement using default values of the one or more properties of the plurality of agents, wherein the default values of the one or more properties of the plurality of agents in the refined causal diagram are configurable to execute the plurality of processes in accordance with the configured values to provide a second set of outputs capturing cascading effect of impact of variation in the default values of the one or more properties of the plurality of agents.
 	With the broadest reasonable interpretation of the claimed invention, the cited features are related to a mathematical model of agents in order to generate a process to configure and analyze processes and process evaluation.  The claim cited multiple models wherein each represents a set of process variables as process agent in a defined causal diagram.   It is related a mathematical concept in defining the process requirements and implementing the process for various configurations.  The modeling process is not well integrated into a real and practical application in order to generate a true, useful and practical solution for desire performances.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited elements in the claim are well-known, understood and convention in the art of agent based model.

Claim 7 cited the system of claim 5, wherein the one or more constraints for refining the causal diagram include geography, market, network of interest or combinations thereof.  The cited features are related to abstract data.  It is nonstatutory subject matter for the reason as set forth in the 101 rejection.
Claim 8 cited the system of claim 5, wherein the impact of variation in the default values of the one or more properties of the plurality of agents is determined based on a topological sorted list of the plurality of agents identified in the refined causal diagram.  It is nonstatutory subject matter because the claim does not integrate the cited features into a practical application.
 	Claim 9 cited a computer program product comprising a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device, causes the computing device to:
provide a user interface to generate a causal diagram for a received user requirement of an electricity value ecosystem; 
identify a plurality of agents in the causal diagram, wherein the plurality of agents comprise a primary agent and one or more secondary agents interconnected with a plurality of edges to depict interdependencies between the plurality of agents; perform at least one of: (a) determining, using an agent based modeling approach, a plurality of processes associated with the plurality of edges and a plurality of models and 
execute the plurality of processes associated with the refined causal diagram to provide a first set of outputs in accordance with the user requirement using default values of the one or more properties of the plurality of agents, wherein the default values of the one or more properties of the plurality of agents in the refined causal diagram are configurable to execute the plurality of processes in accordance with the configured values to provide a second set of outputs capturing cascading effect of impact of variation in the default values of the one or more properties of the plurality of agents.
 	With the broadest reasonable interpretation of the claimed invention, the cited features are related to a mathematical model of agents in order to generate a process to configure and analyze processes and process evaluation.  The claim cited multiple models wherein each represents a set of process variables as process agent in a defined causal diagram.   It is related a mathematical concept in defining the process requirements and implementing the process for various configurations.  The modeling process is not well integrated into a real and practical application in order to generate a true, useful and practical solution for desire performances.

Claim 10 cited the computer program product comprising the non-transitory computer readable medium of claim 9, wherein one or more steps of each process associated with both of (i) the plurality of agents and (ii) the plurality of edges are executed in accordance with one or more predefined analytical tools.  It is related to agent modeling with agent edges and analytic model.  The claim does not integrate the cited features into a practical application.  It is nonstatutory subject matter.
Claim 11 cited the computer program product comprising the non-transitory computer readable medium of claim 9, wherein the one or more constraints for refining the causal diagram include geography, market, network of interest or combinations thereof.  The cited features are related to causal diagram without an integration of the features for a practical application.  It is nonstatutory subject matter for the reason as set in the 101 rejection.
 	Claim 12 cited the computer program product comprising the non-transitory computer readable medium of claim 9, wherein the impact of variation in the default values of the one or more properties of the plurality of agents is determined based on a topological sorted list of the plurality of agents identified in the refined causal diagram.  This related to data in the causal diagram and sorted agents.  It is nonstatutory subject matter for the reason as set in the 101 rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(2)(a) as being anticipated by Watson, Jeff; US patent. Application publication 20170235284.
As per claim 1, Watson disclosed a processor-implemented method, comprising: providing a user interface to generate a causal diagram for a received user requirement of an electricity value ecosystem (paras. 0040, 0045, 0046, 0047); identifying a plurality of agents in the causal diagram, wherein the plurality of agents comprise a primary agent and one or more secondary agents interconnected with a plurality of edges to depict interdependencies between the plurality of agents (paras. 0040, 0049); performing at least one of:
(a) determining, using an agent based modeling approach, a plurality of processes associated with the plurality of edges and a plurality of models and processes for the plurality of agents, if corresponding models are present in a repository (paras. 0060, 0063, 0064, 0067, 0070, 0077); or
 	generating one or more models if the corresponding models are absent in the repository, wherein the one or more models are generated based on dependencies and interactions of corresponding agent with other agents present in the causal diagram (paras. 0090, 0091, 0092); refining the causal diagram to vary one or more properties associated with the plurality of agents in accordance with one or more constraints; and executing the plurality 
As per claim 2, Watson disclosed the processor implemented method of claim 1, wherein one or more steps of each process associated with both of (i) the plurality of agents and (li) the plurality of edges are executed in accordance with one or more predefined analytical tools (paras. 0109, 0110, 0111).
As per claim 3, Watson disclosed the processor implemented method of claim 1, wherein the one or more constraints for refining the causal diagram include geography, market, network of interest or combinations thereof (paras. 0005, 0006, 0014, 0016, 0040, 0041).
 	As per claim 4, Watson disclosed the processor implemented method of claim 1, wherein the impact of variation in the default values of the one or more properties of the plurality of agents is determined based on a topological sorted list of the plurality of agents identified in the refined causal diagram (paras. 0019, 0020, 0021).
 	As per claim 5 Watson described a system, comprising: one or more data storage devices operatively coupled to one or more hardware processors and configured to store instructions configured for execution via the one or more hardware processors (paras. 0040, 0041, 0045) to:

identify a plurality of agents in the causal diagram, wherein the plurality of agents comprise a primary agent and one or more secondary agents interconnected with a plurality of edges to depict interdependencies between the plurality of agents (paras. 0060, 0062, 0063, 0064, 0067, 0072, 0077, 0078);
 	perform at least one of: (a) determining, using an agent based modeling approach, a plurality of processes associated with the plurality of edges and a plurality of models and processes for the plurality of agents, if corresponding models are present in a repository; or (6) generating one or more models if the corresponding models are absent in the repository, wherein the one or more models are generated based on dependencies and interactions of corresponding agent with other agents present in the causal diagram; refine the causal diagram to vary one or more properties associated with the plurality of agents in accordance with one or more constraints (paras. 0090, 0091, 0092, 0093); and
 	execute the plurality of processes associated with the refined causal diagram to provide a first set of outputs in accordance with the user requirement using default values of the one or more properties of the plurality of agents, wherein the default values of the one or more properties of the plurality of agents in the refined causal diagram are configurable to execute the plurality of processes in accordance with the configured values to provide a second set of outputs capturing cascading effect of impact of variation in the default values of the one or more properties of the plurality of agents (paras. 0109, 0110, 011).
 	As per claim 6, Watson disclosed the system of claim 5, wherein one or more steps of each process associated with both of (i) the plurality of agents and (ii) the plurality of edges are 
As per claim 7, Watson described the system of claim 5, wherein the one or more constraints for refining the causal diagram include geography, market, network of interest or combinations thereof (paras. 0004, 0005, 0014, 0015, 0016).
 	As per claim 8, Watson described the system of claim 5, wherein the impact of variation in the default values of the one or more properties of the plurality of agents is determined based on a topological sorted list of the plurality of agents identified in the refined causal diagram (paras. 0063, 0064, 0065).
 	As per claim 9, Watson described a computer program product comprising a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device, causes the computing device (paras. 0004, 0005, 0012, 0014) to:
provide a user interface to generate a causal diagram for a received user requirement of an electricity value ecosystem; identify a plurality of agents in the causal diagram, wherein the plurality of agents comprise a primary agent and one or more secondary agents interconnected with a plurality of edges to depict interdependencies between the plurality of agents (paras. 0060, 0062, 0063, 0064, 0067, 0070, 0077); perform at least one of: 
determining, using an agent based modeling approach, a plurality of processes associated with the plurality of edges and a plurality of models and processes for the plurality of agents, if corresponding models are present in a repository; or generating one or more models if the corresponding models are absent in the repository, wherein the one or more models are generated based on dependencies and interactions of corresponding agent with 
execute the plurality of processes associated with the refined causal diagram to provide a first set of outputs in accordance with the user requirement using default values of the one or more properties of the plurality of agents, wherein the default values of the one or more properties of the plurality of agents in the refined causal diagram are configurable to execute the plurality of processes in accordance with the configured values to provide a second set of outputs capturing cascading effect of impact of variation in the default values of the one or more properties of the plurality of agents (paras. 0109, 0110, 0111).
As per claim 10, Watson described the computer program product comprising the non-transitory computer readable medium of claim 9, wherein one or more steps of each process associated with both of (the plurality of agents and the plurality of edges are executed in accordance with one or more predefined analytical tools (paras. 0061-0068).
As per claim 11, Watson disclosed the computer program product comprising the non transitory computer readable medium of claim 9, wherein the one or more constraints for refining the causal diagram include geography, market, network of interest or combinations thereof (paras. 0005, 0006, 0014, 0016).
 	As per claim 12, Watson disclosed the computer program product comprising the non-transitory computer readable medium of claim 9, wherein the impact of variation in the default values of the one or more properties of the plurality of agents is determined based on a topological sorted list of the plurality of agents identified in the refined causal diagram (0019, 0020, 0021, 0022).
Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI Q PHAN/Primary Examiner, Art Unit 2147